Citation Nr: 0823977	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to special monthly pension based on the need 
for aid and attendance.  


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran has claims pending for the following issues at 
the RO: entitlement to service connection for diabetes 
mellitus, Type II, to include as due to exposure to 
herbicides; entitlement to service connection for diabetic 
nephropathy; entitlement to service connection for anemia to 
include as secondary to diabetes mellitus, Type II; 
entitlement to service connection for erectile dysfunction to 
include as secondary to diabetes mellitus, Type II; 
entitlement to service connection for neuropathy of the right 
lower extremity to include as secondary to diabetes mellitus, 
Type II; entitlement to service connection for neuropathy of 
the left lower extremity to include as secondary to diabetes 
mellitus, Type II; entitlement to service connection for 
hypertension to include as secondary to diabetes mellitus, 
Type II; entitlement to service connection for coronary 
artery disease to include as secondary to hypertension; and 
entitlement to service connection for carcinoma of the 
prostate with metastasis and orchiectomy to include as due to 
exposure to herbicides.  These issues have not been certified 
to the Board for appellate review as they are subject to a 
stay on the adjudication of cases affected by the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  In 
Haas, the Court reversed a Board decision denying service 
connection for disabilities claimed to be the result of 
exposure to herbicides, such as Agent Orange.  VA disagreed 
with the Court's decision in Haas and appealed the decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary imposed a stay at the Board on the adjudication 
of claims affected by Haas which is still in effect.  The 
specific claims affected by the stay include those involving 
claims based on herbicide exposure in which the only 
objective evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  In this case, the veteran had service on a vessel 
off the shore of Vietnam.  Pending issuance of mandate by the 
Federal Circuit in the Haas case, the stay remains.  

Given the nature of the veteran's contentions and the 
evidence of record, the RO has properly deferred 
certification of such issues which will be reconsidered at a 
later date.  The RO sent the veteran a letter dated in May 
2007 essentially setting forth the above information.


FINDINGS OF FACT

1.  The record reflects that the veteran does not have PTSD.  

2. The veteran is not helpless or blind or nearly helpless or 
blind, and/or a patient in a nursing home because of mental 
or physical incapacity; he does not require the daily 
assistance of another person to perform the activities of 
daily living or to protect himself from the dangers of his 
environment.

3.  The veteran is not substantially confined to his home or 
immediate premises by reason of disability or disabilities, 
which it is reasonably certain will remain throughout his 
lifetime.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.304(f), 4.125 (2007).

2.  The criteria for special monthly pension based on the 
need for regular aid and attendance of another person are not 
met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.351, 3.352 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  Thereafter, additional notification was sent in 
December 2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The Federal Circuit has held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue of service connection for PTSD does not involve a 
simple diagnosis.  See Jandreau.  The claimant is not 
competent to provide more than simple medical observations.  
He is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disability.  See Barr.  
Thus, the veteran's lay assertions are not competent or 
sufficient.  

Service Connection for PTSD

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies only as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service.  See Caluza; Collette, 
supra. 38 C.F.R. § 1154(b) does not obviate the requirement 
that a veteran submit medical evidence of a current 
disability and of a causal relationship between his current 
disability and his military service.  See Wade v. West, 11 
Vet. App. 302 (1999).

In this case, while the veteran served during wartime, he 
does not allege nor does the record support that a 
psychiatric disorder was incurred or aggravated during 
combat.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98. If, however, VA determines either 
that the veteran did not engage in combat with the enemy or 
that he did engage in combat, but that the alleged stressor 
is not combat related, then his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborate his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

Further, to warrant service connection for PTSD, 38 C.F.R. § 
3.304(f) provides that the diagnosis must conform to 38 
C.F.R. § 4.125(a), and follow the DSM-IV.  The diagnosis of 
PTSD also must be based on demonstrated combat status or on 
verified stressors.  Moreover, in order for service 
connection to be established, the veteran must have a current 
diagnosis of the claimed disease or injury related to 
service. 

Here, the claimed disease is PTSD.  In his PTSD stressor 
questionnaire, the veteran indicated that he could not 
remember any stressful situations.  In June 2004, the veteran 
was afforded a VA examination to determine if he had PTSD.  
The examiner reviewed the claims file and examined the 
veteran.  At the time of the examination, the examiner did 
not report any out of the ordinary specific stressors which 
occurred during service.  The examiner stated that there was 
nothing the examiner could link to the veteran's current 
medical condition.  The examiner concluded that the veteran 
had an anxiety disorder, not otherwise specified.  The 
examiner found no evidence to support a diagnosis of PTSD.  
The Board notes that the records, otherwise, also do not 
reflect any diagnosis of PTSD.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin, supra.  Therefore, as the medical professional has 
determined that the veteran does not meet the diagnostic 
criteria of DSM-IV for PTSD, the Board cannot substitute its 
own medical judgment.

Thus, the veteran's current diagnosis is anxiety disorder, 
not otherwise specified.  He does not have a current 
diagnosis of PTSD, which is a required element for service 
connection.  38 C.F.R. § 3.304(f).

The veteran is considered competent to describe his symptoms, 
but he is not competent to render or provide a current 
diagnosis.  See Barr, supra.  The competent evidence 
establishes that the veteran does not currently have PTSD.  
Absent a current diagnosis, service connection is not 
warranted.

A preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



Aid and Attendance

Under the law, increased pension benefits are payable to a 
veteran who needs the regular aid and attendance of another 
person.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  The 
veteran is considered to be in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or 
nearly blind; whether the person is a patient in a nursing 
home because of incapacity; or whether the veteran 
establishes a factual need for aid and attendance.  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  The criteria 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  38 C.F.R. § 
3.352(a).  It is only necessary that the evidence establish 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.

In this case, the criteria for aid and attendance benefits 
are not met.  The veteran has diabetic retinopathy, 
presbyopia, and cataracts.  At his June 2005 aid and 
attendance examination, it was noted that the veteran had a 
license to drive and a car, but did not drive often due to 
blurred vision.  It was noted that he wore reading glasses, 
had diabetic retinopathy, and was far-sighted.  He was most 
recently provided an eye evaluation in October 2005.  
Although he has these eye disabilities, his visual acuity is 
20/25 bilaterally.  Therefore, he is not blind or nearly 
blind.  

The veteran is not a patient in a nursing home because of 
incapacity.  

Moreover, the veteran does not establish a factual need for 
aid and attendance.  At his June 2005 VA aid and attendance 
examination, the examiner noted that the veteran had a myriad 
of disabilities including diabetes mellitus, renal disease, 
carcinoma of the prostate with metastases, peripheral 
neuropathy, erectile dysfunction, hypertension, coronary 
artery disease, and an anxiety disorder.  The veteran's 
brother drove him to his appointment; however, the veteran 
did not require an attendant for care due to his 
disabilities.  He was capable of managing his benefit 
payments.  In addition, the veteran had the capacity to 
protect himself from the hazards and dangers of his daily 
environment.  It was noted that while the veteran had 
occasional dizziness in the morning, he had no balance 
problem affecting his ambulation, no loss of memory, and was 
able to perform all of his self-care needs without any 
problem.  The veteran was also able to travel beyond his home 
and was also able to cook for his mother who lived with him 
as well as his brother.  The veteran indicated that he 
supported his mother and brother.  He performed normal 
everyday activities around his home and was able to walk one 
block around his house.  He went out of his home twice per 
week, usually to go shopping or to see a doctor.  His state 
of nutrition was also good.  The veteran was able to walk on 
his own without the use of any assistive device or the help 
of another.  The examiner indicated that the veteran had no 
clear activity restrictions.  

The examiner concluded that the veteran did not require aid 
and attendance for activities of daily living.  He could 
perform all of his self-care without any problems, could 
travel beyond his premises without problems, and was helping 
to care for his mother.  

Thereafter, VA medical records do not show that the veteran's 
ability to care for himself has changed.  Although he is 
unable to work, he is not unable to care for himself.

The objective evidence does not show that the veteran is 
unable to attend to the wants of nature nor that he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances because he does not have any.  He is able to 
perform basic activities of daily living.  He does not have 
incapacity that requires assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment.  Although he has some psychiatric impairment, he 
does not have memory problems and his global assessment of 
functioning as shown on his June 2004 psychiatric examination 
is 50.  A GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  The veteran's 
score is indicative of serious impairment in social and 
industrial functioning, but does not indicate that the 
veteran is incapable of self-care or is incompetent.  
Further, the veteran is able to leave on his own for 
appointments and shopping.  He is independent and can manage 
his own affairs.

Accordingly, the Board concludes that the requirements for 
special monthly pension based upon the need for regular aid 
and attendance of another person have not been met.  If the 
veteran's situation changes, the claim may be reopened at any 
time by submitting appropriate evidence to the RO.


ORDER

Service connection for PTSD is denied.  

Special monthly pension based on the need for regular aid and 
attendance of another person is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


